Citation Nr: 1316327	
Decision Date: 05/17/13    Archive Date: 05/29/13

DOCKET NO.  07-01 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas



THE ISSUE

Entitlement to service connection for a watery eye condition, to include as secondary to service-connected disabilities.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Hudson, Associate Counsel



INTRODUCTION

The appellant had active service from June 1963 to June 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In January 2010, May 2012 and January 2013, the Board remanded this case to the RO via the Appeals Management Center (AMC), in Washington, DC, for further evidentiary development.  For the reasons discussed below, the Board finds that the RO substantially complied with the mandates of the remands and will proceed to adjudicate the appeal.  See Stegall v. West, 11 Vet. App. 268 (1998).

In a December 2006 rating decision, the RO increased the rating for the appellant's service-connected laceration scar of right anterior scalp and left anterior scalp to 10 percent, effective November 23, 2005.  In a January 2013 Board decision, the Board denied the appellant's claim for a rating in excess of 10 percent for laceration scars.  The appellant's April 2013 post-remand brief again raises the issue of entitlement to an evaluation in excess of 10 percent for service-connected laceration scars.  The Board does not have jurisdiction over this issue and it is REFERRED to the AOJ for appropriate action.  


FINDING OF FACT

The Veteran's watery eye condition has been shown by competent evidence to be causally related to his non-service-connected pingueculae eye condition.

CONCLUSION OF LAW

The criteria for service connection for a watery eye condition, to include as secondary to service-connection disabilities, have not been met.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.310 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Compliance with Prior Board Remands

The Board observes that this case was previously remanded in January 2010, May 2012, and January 2013.  The purpose of the January 2010 remand was to obtain a VA examination to determine if the Veteran's watery eye condition was linked to his active duty service.  The examiner was instructed to provide an etiology opinion for all diagnosed eye conditions.  A VA eye examination was conducted in August 2010; however, the examiner did not diagnose a watery eye condition.  An  addendum opinion was obtained in March 2011 but the examiner did not provide an opinion as to whether the Veteran's watery eye condition was the result of a head injury sustained in-service or related to an eye condition noted on his service entrance examination.  In May 2012, the case was remanded by the Board in order to obtain an adequate medical examination and opinion.  The record documents that a VA eye examination was obtained in June 2012.  The Board determined that an addendum opinion to the June 2012 VA examination was necessary and remanded the case for such opinion in January 2013.  An addendum opinion was secured in February 2013.  The June 2012 VA examination and February 2013 VA medical opinion are adequate.  See 38 C.F.R. § 3.159(c)(4).  It appears there was substantial compliance with the prior remand orders and the Board may continue with its determination.  Stegall, 11 Vet. App. at 271; see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999). 


II. VA's Duties to Notify and Assist

The VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  See also Vazquez-Flores v. Shinseki, 24 Vet. App. 94 (2010).  Appropriate notice was provided in December 2005 and May 2006 letters and the claim was subsequently readjudicated, most recently in March 2013.  Mayfield, 444 F.3d at 1333.

As for the duty to assist, the Veteran's service treatment records (STRs) and VA medical treatment records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The Veteran has not claimed to be in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159 (c)(2).  The Veteran has not identified any additional relevant medical records that have not been obtained and associated with his file.  

Two VA examinations and two addendum VA medical opinions have been secured in connection with the current claim for service connection.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300-01 (2008).  The Veteran's June 2012 VA examination and February 2013 addendum opinion are sufficient as they provide explanations for the opinions stated as well as the medical information necessary to reach a decision.  VA's duty to assist with respect to obtaining a VA examination has been met.  38 C.F.R. § 3.159(c)(4).  

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.


III.   Service Connection

The Veteran contends he has a watery eye condition related to his military service, specifically a head injury which resulted in service-connection for headaches and scars.  See, e.g., Veteran's Claim , November 2005; see also Veteran's VA Form 9, January 2007.

Generally, service connection requires:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of an injury or disease; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (1995).  Pursuant to 38 C.F.R. § 3.303(b), when a chronic condition is present, a claimant may establish the second and third elements by demonstrating continuity of symptomatology.  

Service connection may also be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service-connection on a secondary basis requires evidence sufficient to show that:  (1) a current disability exists; and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.; see also Allen v. Brown, 7 Vet. App. 439 (1995). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122, 128 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to a veteran).

The Veteran's STRs show that in March 1963, he self-reported no history of eye trouble, although he did report a history of mumps and whooping cough.  See Report of Medical History, March 1963.  The Veteran's service entrance examination found the Veteran had abnormal eyes, specifically, bilateral pterygium that did not interfere with his vision.  See Report of Report of Medical Examination, March 1963.  In May 1964, the Veteran was treated by doctors for a head injury and lacerations of his scalp after being attacked by an unknown person while on pass.  See Chronological Record of Medical Care, May 1964; see also Clinical Record Cover Sheet, May 1964.  His lacerations were sutured and an x-ray showed his skull was negative for facture.  Id.  There is no further documentation in the Veteran's STRs of diagnosis or treatment of any eye conditions.  On the Veteran's March 1965 separation examination, his eyes were found to be normal.  See Report of Medical Examination, March 1965.  The Veteran self-reported no history of eye trouble, although he did note a history of mumps, whooping cough, and having worn glasses.  See Report of Medical History, March 1965.

In September 1981, the Veteran filed a claim for VA benefits for several issues, including bilateral pterygium.  Pterygium is an abnormal triangular fold of membrane in the interpalpebral fissure, extending from the conjunctiva to the cornea, being immovably united to the cornea at its apex, firmly attached to the sclera, and merged with the conjunctiva at its base.  DORLAND's ILLUSTRATED MEDICAL DICTIONARY 1551 (32nd. ed. 2012).  VA denied the Veteran's claim, finding that his bilateral pterygium was noted on his enlistment physical in March 1963 and there was no evidence of treatment of the condition during service.  See VA Rating Decision, December 1981.  In the same decision, the VA granted the Veteran service connection for a laceration scar on his scalp.  Id.

The record shows that post-service, upon physical examination in February 2006, the Veteran's doctor noted "watery eyes."  See Houston VA Medical Center (VAMC), Primary Care Follow-Up, February 2006.  The assessment of the Veteran's condition by the doctor included allergic rhinitis/conjunctivitis.  In January 2007, the Veteran sought treatment for several issues, including runny eyes and the assessment was allergic rhinitis.  In January 2008, the Veteran's doctor noted the Veteran's allergic symptoms included watery eyes.  January 2008.  The same month, the Veteran complained of suffering from bilateral watery eyes with no vision problems for the previous four to five days.  

The Veteran was provided a VA eye examination in August 2010.  He reported being involved in a 1964 bar brawl where he received scalp lacerations.  The Veteran's best corrected visual acuity was 20/20 in both eyes with no ocular sequelae from his 1964 military service remote head trauma.  There was no finding of watery eyes on the examination.

The 2010 VA examiner provided an addendum medical opinion in March 2011.  The examiner stated that the Veteran's watery eye condition is not caused by or the result of his service-connected remote scalp injury or military service in general.  However, the Veteran did not undergo another examination and there was no direct finding or diagnosis of a watery eye condition.

In December 2011, the Veteran was granted service connection for headaches as a residual of his 1964 head injury.  See VA Rating Decision, December 2011.

In June 2012, the Veteran underwent a second VA eye examination.  The examiner diagnosed the Veteran with bilateral early pinguecula and bilateral senile cataracts.  Pinguecula is a yellowish spot of proliferation on the bulbar conjunctiva near the sclerocorneal junction, usually on the nasal side.  DORLAND's ILLUSTRATED MEDICAL DICTIONARY 1449 (32nd. ed. 2012).  The Veteran's best corrected distance vision was 20/40 in the right eye and 20/25 in the left eye, while his best corrected near vision was 20/30 in both eyes.  The Veteran does not have scarring or disfigurement attributable to any eye condition.   The examiner determined that the Veteran's early senile cataracts had caused a mild decrease in vision in both eyes.  The examiner found the Veteran's bilateral pinguecula was misdiagnosed as bilateral pterygium on his service entrance examination.  Pterygium is the natural progression of pingueculae when they grow onto the cornea and the Veteran had bilateral pinguecula (no growth onto the corneas) at entrance in March 1963.  The examiner determined that the Veteran's bilateral pinguecula has not progressed to pterygium since that time as his corneas remain clear and his mild decrease in vision is due to his senile cataracts.  Overall, the examiner opined that it is not likely that the Veteran's watery eye condition is related to his service-connected healed remote scalp lacerations.  Additionally, it is as likely as not that the Veteran's watery eyes are related to his bilateral pinguecula that was noted on entrance to the military and is not progressed clinically at this time.

A February 2013 addendum opinion was obtained from the June 2012 VA examiner.  The examiner found the Veteran had the pingueculae condition on entrance examination in 1963.  The doctor opined that the Veteran's pingueculae did not progress or become aggravated by military service.  Additionally, he found that the Veteran's eye condition is not likely related to remote scalp lacerations or service connected headaches, residuals of head injury.

Service connection may not be granted without competent medical evidence of a current disability.  Shedden, 381 F.3d at 1167.  Based on a careful  review of the evidence, the Board finds that service connection for watery eyes is not warranted as there is no evidence in the record that the Veteran was diagnosed with a watery eye condition during the appeal period.  While the record indicates that the Veteran's doctor noted his watery eyes upon physical examination in February 2006, during the course of the appeal, the diagnosis did not include a watery eye condition.  The VAMC records show that the Veteran was diagnosed with allergic rhinitis and his watery eyes were merely a symptom of this condition.  Although the August 2010 and June 2012 VA examiners provided nexus opinions regarding a watery eye condition, neither examiner diagnosed the Veteran with a watery eye condition. 

The Veteran has been accorded ample opportunity to present competent medical evidence in support of his claim, including evidence of a current diagnosis of a watery eye condition.  However, such evidence has not been presented.  See 38 U.S.C.A. § 5107(a) (it is the claimant's responsibility to support a claim for VA benefits); see Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  

Even assuming that the Veteran did have a current diagnosis of a watery eye condition, there is no evidence of an in-service incurrence or aggravation of watery eyes.  The Veteran's STRs do not contain any reference to watery eyes.  The only eye condition noted in the Veteran's STRs was bilateral pterygium on the Veteran's March 1963 service entrance examination and a notation of wearing glasses on the Veteran's March 1965 Report of Medical History.  The 2012 VA examiner clearly held that the Veteran's watery eyes are as likely as not related to his bilateral pingueculae, which was incorrectly diagnosed as bilateral pterygium on the March 1963 entrance examination.  See VA Examination, June 2012.  Service connection for bilateral pterygium was denied and there is no medical evidence in the record to support a connection between the Veteran's watery eye condition and his military service.  See Shedden, 381 F.3d at 1167.

However, the Veteran also claims a watery eye condition as secondary to service-connected disabilities.  Service connection has been granted for scalp laceration scars and headaches as a residual of a head injury incurred in May 1964.  There is no competent evidence of record showing a nexus between the Veteran's service-connected scars and headaches and a watery eye condition.  Conversely, the February 2013 medical examiner found that the Veteran's watery eye condition is not likely related to remote scalp lacerations or headaches that are the residuals of head injury.  The examiner had previously opined in the June 2012 VA examination that it is as likely as not that the Veteran's watery eyes are related to his bilateral pinguecula that was noted on his entrance to the military.

The Board acknowledges the Veteran's lay statements that he is suffering from watery eyes as secondary to his service-connected disabilities.  See Veteran's Claim, November 2005; see also Veteran's VA Form 9, January 2007.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issue in this case, the nexus between service and a watery eye condition, falls outside the realm of common knowledge of a lay person.  The Veteran is competent to identify and explain the symptoms that he observes and experiences, but proving a nexus between his watery eye condition and service-connected scars and headaches requires more than simple observation of symptoms.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009); see Jandreau 1376-1377 (lay witness capable of diagnosing dislocated shoulder); Barr v. Nicholson, 21 Vet. App. 303, 308-309 (2007) (lay testimony is competent to establish the presence of varicose veins); Woehlaert, 21 Vet. App. at 462 (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis).  As such, the Board finds the Veteran's statements regarding a nexus between his current watery eye condition and his service-connected scars and headaches to be of little probative value as.

In summary, the Board has considered the evidence of record, the Veteran's statements and afforded the benefit of the doubt to the Veteran.  The evidence, however, does not document any watery eye condition beginning in-service nor does it show a nexus between a watery eye condition and the Veteran's service-connected scars and headaches.  Rather, the evidence documents that the Veteran's watery eye condition, if any, is related to his non-service-connected bilateral pinguecula, which was misdiagnosed as pterygium upon entry to service.  As such, the Board finds that the evidence of record preponderates against the Veteran's claim for service connection on both a direct and secondary basis.  The benefit-of-the-doubt rule does not apply, and the benefit sought on appeal is accordingly denied.  See 38 U.S.C.A §5107(b); Gilbert, 1 Vet. App. at 53-56. 


ORDER

Entitlement to service connection for a watery eye condition, to include as secondary to service-connected disabilities is denied.


____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


